 1
 2
 3
 4
 5
 6
 7
                              UNITED STATES DISTRICT COURT
 8
                                      DISTRICT OF NEVADA
 9
10   LINKSMART WIRELESS TECHNOLOGY,
     LLC,                                                 Case No.: 2:18-cv-00862-MMD-NJK
11
            Plaintiff(s),                                                 Order
12
     v.
13
     CAESARS ENTERTAINMENT
14   CORPORATION,
15          Defendant(s).
16        In light of the orders staying and administratively closing this case, Docket Nos. 61-62, the
17 Court also VACATES the pre-claim construction settlement conferences scheduled for January
18 14, 15, and 16, 2019.
19        IT IS SO ORDERED.
20        Dated: November 8, 2018
21                                                              ______________________________
                                                                Nancy J. Koppe
22                                                              United States Magistrate Judge
23
24
25
26
27
28

                                                   1
